In a proceeding pursuant to section 50-e of the General Municipal Law for leave to serve a late notice of claim against the County of Rockland, the appeal is from an order of the Supreme Court, Rockland County, entered June 7, 1979, which denied the application. Order affirmed, without costs or disbursements. Special Term properly exercised its discretion in denying appellant’s application for leave to serve a late notice of claim pursuant to section 50-e of the General Municipal Law. The record indicates that appellant failed to provide an explanation sufficient to justify excusing the untimely service of the notice of claim. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.